Title: To James Madison from Joe Butler, [June 1816]
From: Butler, Joe
To: Madison, James


        
          [June 1816]
        
        The petition of Joe Butler, humbly represents; That your petitioner, was, during the last Session of the Circuit Court for the County of Washington in the District of Columbia, convicted of Theft, Was ordered by the Court to receive 39 Stripes, to pay a fine of 10. dollars, and to remain in Jail until the fine and costs were paid. The Corporal punishment was immediately inflicted—and he is now held in confinment for fine & costs. He takes the libert⟨y⟩ to state, that he does not possess one cent in the world; that being confined in prison, he has no means of acquiring money, & his only hope is that the president will be pleased to remit the fine & Costs—which he humbly asks—having suffered nearly twelve months close confinement, and been severely scourged.
        
          Joe Butler
        
      